Exhibit 10.2

AMENDING AGREEMENT




THIS AGREEMENT made the 29th day of June, 2007




BETWEEN:
LML PAYMENT SYSTEMS INC., a corporation continued  under the laws of the Yukon
Territory


(“LML”)


AND:
BEANSTREAM INTERNET COMMERCE INC., a corporation incorporated under the laws of
British Columbia
 
(“Beanstream”)


AND:
CRAIG THOMSON, an individual residing at 4787 Amblewood Drive, Victoria, British
Columbia, V8Y 2S2


(the “Employee”)


WHEREAS:


A.
Beanstream and the Employee are parties to an employment agreement dated
December 1, 2006 (the “Original Agreement”) whereby Beanstream has retained the
services of the Employee in acting as its President and Chief Executive Officer;



B.
Pursuant to an Arrangement Agreement dated April 30, 2007 as amended by an
amending agreement dated May 24, 2007 between LML and Beanstream, LML acquired
all of the issued and outstanding shares in the capital stock of Beanstream; and



C
The parties now wish to make certain amendments to the Original Agreement upon
the terms and conditions set out in this Agreement;



NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other valuable consideration (the receipt and sufficiency of
which is hereby acknowledged), the parties hereto covenant and agree as follows:
 


1.
Section 3.6 and Section 3.7 of the Original Agreement are deleted in their
entirety.



2.
The following provision is added to the Original Agreement as a new Section 3.6:

 
“3.6           The Employee is eligible to be awarded options to purchase Common
Shares in the capital stock of LML by the Stock Option Committee of LML or the
Compensation Committee of LML, as the case may be.”
 
3.
All provisions of the Original Agreement which are not amended by this Agreement
remain unchanged and the amendments contemplated in Sections 1 and 2
hereof  taken together with all other unamended provisions of the Original
Agreement form the employment agreement between Beanstream and the Employee as
if such amendments formed part of the Original Agreement.



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first above written.
 
LML PAYMENT SYSTEMS INC.
         
Per: /s/ Patrick H. Gaines
   
Authorized Signatory
         
BEANSTREAM INTERNET COMMERCE INC.
         
Per: /s/ Craig Thomson
   
Authorized Signatory
         
CRAIG THOMSON
         
/s/ Craig Thomson
 
/s/ Chris Koide
Signature
 
Witness Signature
         
Chris Koide
   
Print Witness Name





